DETAILED ACTION
Status of Claims
This communication is the final action on the merits in response to the amendments and arguments filed on October 20, 2022. Claims 1-5 were amended. Claim 8 was canceled. Claims 1-7 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fast (U.S. Patent No. 4869007) in view of Todys et al. (U.S. Patent Application Publication No. 20130183423) and Fast (U.S. Patent No. 4,698,929) (hereinafter, Fast ‘929).

As per Claim 1, Fast teaches a tag for use on a rack (Fast teach a tag for use on a store merchandise racks (Abstract) (FIGs. 2-4)), comprising a perimeter defining a display area and a support area (Fast teaches a tag perimeter (FIGs. 1-4) and a support area (FIG. 3 showing an upper portion for holding onto one or more rods)), wherein
the display area includes printed information (Fast teaches a merchandise information tag (Col 2 Lines 23-25) that displays information on the front of the tag (Col 1 Lines 17-22)), and
the support area includes at least one slit associated with the perimeter and configured to receive a rod of the rack (Fast teaches two narrow openings (i.e. slits) that rods pass through (FIGs. 2-4));
wherein the perimeter includes a lower edge (Fast teaches a lower edge of the tag (FIGs. 2-4)),
Fast does not explicitly disclose but Todys et al. do teach a tag for use in a hot holding unit for storing a heated food item (Todys et al. teach a device for holding heated food items (Abstract) and labels for food items [0029]) and the display area includes printed information identifying the heated food item and a time at which the heated food item is to be removed from the hot holding unit and discarded (Todys et al. teach a time for discarding the heated product on the label [0032] and information identifying the food item [0029]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the tag use and information of Fast with a tag for use in a hot holding unit for storing a heated food item as seen in Todys et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in presenting product information.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of information identifying the food item and the time at which the food item is to be removed from the hot holding unit and discarded as seen in Todys et al. for the information of Fast.  Thus, the simple substitution of one known element for another producing a predictable result of presenting merchandise information renders the claim obvious.
Fast does not explicitly disclose but Fast ‘929 does teach and the at least one slit is associated with the lower edge of the perimeter to orient the tag above the rack when the rod is received by the at least one slit (Fast ‘929 teaches a bottom mounting portion (12) with a cut-out that is fitted onto an upright rod (72), and cut-outs (48 and 56) which are fitted onto a front rod (76), for the mounting portion to sit below the tag information (10) (FIGs. 1, 3)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the tag of Fast with the limitations of Fast ‘929 in order to increase structural support for the tag, thereby enhancing lateral stability (Abstract), and thus mitigating potential loss.  One having ordinary skill in the art would be motivated to make this modification in order to decrease costs associated with replacement tags, thereby enhancing merchant satisfaction.  These inventions when viewed in a combined state would yield predictable results in presenting product information.

As per Claim 2, Fast teaches the support area includes a plurality of slits associated with the perimeter of the tag, and each slit of the plurality of slits is configured to receive a different rod of the rack (Fast teaches two loops wherein each is around a different rod (FIG. 4)).

As per Claim 3, Fast teaches the perimeter includes a plurality of edges (Fast teaches edges along the tag (FIG. 4)).
Fast does not explicitly disclose but Fast ‘929 does teach and at least two of the plurality of slits are associated with different edges of the perimeter (Fast ‘929 teaches two slits along one edge and one slit along a different edge for receiving rods (FIG. 3)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the tag of Fast with the limitations of Fast ‘929 in order to increase structural support for the tag, thereby enhancing lateral stability (Abstract), and thus mitigating potential loss.  One having ordinary skill in the art would be motivated to make this modification in order to decrease costs associated with replacement tags, thereby enhancing merchant satisfaction.  These inventions when viewed in a combined state would yield predictable results in presenting product information.

As per Claim 4, Fast teaches the perimeter includes a plurality of edges (Fast teaches at least four edges (FIGs. 2-4)), and at least two of the plurality of slits are associated with the same edge of the perimeter (Fast teaches two loops on the same edge (FIGs. 2-4)).

As per Claim 5, Fast does not explicitly disclose but Fast ‘929 does teach at least two of the plurality of slits are differently shaped (Fast ‘929 teaches multiple shapes (i.e. items 50, 52)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the tag of Fast with the limitations of Fast ‘929 in order to increase structural support for the tag, thereby enhancing lateral stability (Abstract), and thus mitigating potential loss.  One having ordinary skill in the art would be motivated to make this modification in order to decrease costs associated with replacement tags, thereby enhancing merchant satisfaction.  These inventions when viewed in a combined state would yield predictable results in presenting product information.

As per Claim 6, Fast teaches the support area is configured to orient the tag substantially vertically when the rod is received by the at least one split (Fast teaches the tag hanging below the rack (FIGs. 2-4)).

As per Claim 7, Fast teaches the perimeter includes an upper edge (Fast teaches upper edges of the tag (FIGs. 2-4)), and the at least one slit is associated with the upper edge of the perimeter to orient the tag below the rack when the rod is received by the at least one slit (Fast teaches the tag hanging below the rack (FIGs. 2-4)).

Response to Arguments
Applicant’s Argument Regarding 35 USC 112(b) Rejections of Claims 1-8: Claim 1 has been amended to address the issues.
Examiner’s Response: Applicant’s amendments have been considered, and they resolve the identified issue.

Applicant’s Argument Regarding 35 USC 103 Rejections of Claims 1-8: Claim 8 has been canceled and incorporated in Claim 1. Applicant submits that none of the cited references, either taken alone or in combination, disclose or suggest at least “the perimeter includes a lower edge, and the at least one slit is associated with the lower edge of the perimeter to orient the tag above the rack when the rod is received by the at least one slit” as found in amended Claim 1.
Examiner’s Response: Applicant’s arguments have been fully considered but they are not persuasive. Fast, Todys, and Fast ‘929, do teach every element of the claimed invention, in combination with each other, to yield a predictable result. Additionally, Fast ‘929 does disclose a tag, with a slit associated with the lower edge of the perimeter, which is received by a rod that orients the tag above the rack. See prior art rejection above for further clarification.

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/Karma El-Chanti/
Patent Examiner, Art Unit 3627


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627